                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JEFFERY SHEPHERD,

                  Plaintiff,
                                            Case No. 19-CV-12126
vs.                                         HON. GEORGE CARAM STEEH

RESURGENT CAPITAL
SERVICES, LP,

              Defendant.
__________________________/

      ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
        JUDGMENT OR INVOLUNTARY DISMISSAL (ECF No. 9)

      Pro se Plaintiff Jeffery Shepherd brought this action in small claims

court in the 36th Judicial District claiming violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq., the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq., and defamation alleging that

defendant failed to verify that he was obligated to pay a debt. Defendant

Resurgent Capital Services, LP removed on the basis of federal question

jurisdiction. Now before the court is Defendant’s motion for summary

judgment or in the alternative, or for involuntary dismissal for Plaintiff’s

failure to prosecute under Federal Rule of Civil Procedure 41(b). Plaintiff

has not responded to the motion and the time period for doing so has

expired.
                                      -1-
      Moreover, Plaintiff made no Rule 26(a) disclosures, witness

disclosures, or discovery requests, and failed to respond to Defendant’s

written discovery requests. Discovery is now closed. For these failures

and Plaintiff’s failure to respond to Defendant’s dispositive motion,

Defendant’s motion to dismiss for Plaintiff’s failure to prosecute (ECF No.

9) is GRANTED.

      IT IS SO ORDERED.

Dated: April 8, 2020

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE




                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                       April 8, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                          -2-
